Exhibit 10.35

FIRST AMENDMENT TO

THE PRUDENTIAL INSURANCE

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated January 1, 2009)

WHEREAS, The Prudential Insurance Supplemental Executive Retirement Plan (the
“Plan”) was amended and restated, effective as of January 1, 2009, to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”);

WHEREAS, in connection with such restatement, the most senior Vice President
responsible for Corporate Human Resources (“Authorized Officer”) was authorized
to make such additional amendments to the Plan as she deemed necessary or
appropriate to address the requirements of Section 409A;

WHEREAS, the Authorized Officer delegated the Authority to Haroon Saeed, Vice
President, Compensation; and

WHEREAS, it has been determined that, to facilitate the administration of the
Plan and to assure compliance with such Section 409A of the Code, both as to the
Plan benefits and other benefits that may be payable to the same person
conditioned upon the execution of such a release, the time at which a release
needs to be delivered to qualify to receive the benefits payable under the Plan
should be modified to allow coordination among the various applicable benefit
plans.

NOW, THEREFORE, effective as of January 1, 2010, Section 4.4 of the Plan is
hereby amended and restated in its entirety to read as follows:

Release. Except in the case of any Accrued Benefits that will commence to be
paid on account of the death of the Participant, any Accrued Benefits accrued
under this Plan shall be null and void and not be payable if the Participant
shall fail to execute a Release (or, having timely executed such Release, shall
revoke any such Release during the period permitted at law for revocation of
such Release) within such period that the Company or the Committee shall specify
from time to time, which period shall in all events begin following his
Termination of Employment and end prior to the date payment of benefits are
scheduled to commence hereunder. Subject to applicable law, any breach by a
Participant of a Release shall give the Company the right to forfeit any and all
future payments to the Participant under the Plan and to recover any benefits
previously paid, as well as the right to reimbursement by the Participant of any
attorney fees and costs expended by the Company in enforcing such right of
return.

IN WITNESS WHEREOF, The Prudential Insurance Company of America, by action of
the undersigned duly authorized officer, has caused this amendment to the
Prudential Insurance Supplemental Executive Retirement Plan to be executed this
14th day of December 2010.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA.

/s/ Haroon Saeed

Haroon Saeed

Vice President, Compensation